         Case 1:20-cv-04514-PAE Document 26 Filed 09/30/20 Page 1 of 2
                                                                                        Micah Dortch
                                                                             Managing Partner - Dallas
                                                                                2911 Turtle Creek Blvd
                                                                                            Suite 1000
                                                                                     Dallas, TX 75219
                                                                                  Phone: 214.396.9427
                                                                                    Fax: 469.217.8296
                                                                               mdortch@potts-law.com


                                       September 30, 2020

VIA ELECTRONIC FILING
Hon. Paul Engelmayer
U.S. District Court
Southern District of New York
40 Foley Square, Rm 2201
New York, NY 10007

       Re:     C.A. No. 1:20-cv-4514-PAE; United States Fire Ins. Co. v. Steeltec Bulders, LLC,
               et al

Dear Judge Engelmayer:

        Timothy Micah Dortch, main counsel for Defendants, has not yet appeared or filed motion
for his admission pro hac vice in this action, as the COVID pandemic is precluding Oklahoma, a
state where undersigned counsel is licensed, from expeditiously issuing certificates of good
standing. Upon receipt of such a certificate, counsel will file its Motion. As such, Defendants
request an adjournment of the upcoming scheduling conference for 30 days until a pro hac motion
can be correctly filed. This adjournment is not opposed by Plaintiff as a professional courtesy to
counsel for Defendants, however, counsel for Plaintiff advises that he wishes that this matter will
nevertheless proceed at the convenience of the Court’s schedule.

        In advance of the initial conference scheduled for October 1, 2020 at 2:00 p.m. EST, and
in accordance with Your Honor’s Notice of Initial Pretrial Conference, Plaintiff United States Fire
Insurance Company (“U.S. Fire”) and Defendants Steeltec Builders, LLC (“Steeltec”), Granite
Industries, LLC, McClintock Homes, LLC, Michael G. Todd as trustee of the Todd Living Trust,
Michael G. Todd, John Doe(s) 1-10 (Fictitious Names Representing Unknown Individuals), and
XYZ Corp(s) 1-10 (Fictitious Names Representing Unknown Corporations) (collectively
(“Defendants”), in the above referenced matter, submit separately a letter to address the following:
(1) a brief description of the case, including the factual and legal bases for the claim(s) and
defense(s), and the history of the case; (2) any contemplated motions; and (3) the prospect for
settlement.
         Case 1:20-cv-04514-PAE Document 26 Filed 09/30/20 Page 2 of 2
September 30, 2020
Page 2



       We thank the Court in advance for its consideration and attention to this matter and look
forward to the upcoming conference.

                                                           Sincerely,



                                                           Micah Dortch

TMD/lu




 Granted. The initial pretrial conference presently scheduled for
 October 1, 2020 at 2:00 p.m. is rescheduled for November 5,
 2020 at 10:00 a.m.
       SO ORDERED.
                        
                  __________________________________
                        PAUL A. ENGELMAYER
                        United States District Judge
 September 30, 2020
